215 F.2d 652
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CAMPBELL & McLEAN, Inc., Respondent.
No. 14143.
United States Court of Appeals, Ninth Circuit.
Sept. 22, 1954.

Petition for Enforcement of Order of the National Labor Relations Board.
George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Washington, D.C., Patrick H. Walker, Seattle, Wash., Elizabeth Weston, Robert E. Miller, Attys., N.L.R.B. Washington, D.C., for petitioner.
Samuel A. Hall, Brookings, Ore., Richard R. Morris, Eugene R. Neill, Portland, Ore., for respondent.
Before HEALY, POPE and FEE, Circuit Judges.
PER CURIAM.


1
The petition of the Board for enforcement of its order is granted for the reasons given in the Board's decision and order, 106 N.L.R.B. No. 171.